Citation Nr: 1757962	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO. 14-05 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD), other specified trauma-and-stressor related disorder, adjustment disorder, and anxiety disorder not otherwise specified (NOS)), to include dysthymia, persistent depressive disorder, insomnia, and mood disorder, NOS.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from May 1969 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The record shows that an April 2009 VA Form 21-22 appointed the West Virginia Division of Veterans Affairs as the Veteran's representative. The Board notes that this service organization has since been redesignated as the West Virginia Department of Veterans Assistance. See W. Va. Code § 9A-1-1 (2011).

In April 2009, the Veteran applied for service connection for PTSD. Service connection for PTSD was denied in a June 2012 rating decision. In a July 2015 decision, the Board recharacterized the Veteran's claim to an acquired psychiatric disability, to include PTSD. In March 2016, the Board remanded the Veteran's claims for additional development.

In an October 2016 rating decision, the Veteran was granted service connection for other specified trauma and stressor related and adjustment disorder, and the issue was incorporated into the evaluation of anxiety disorder. The RO stated that "all symptoms of mental illness are considered and incorporated into the current evaluation of mental illness." The RO then issued a supplemental statement of the Case, denying service connection for a mental disorder other than PTSD and anxiety. The Veteran's claims have since returned to the Board for further consideration.


FINDING OF FACT

An acquired psychiatric disorder (other than PTSD, other specified trauma-and-stressor related disorder, adjustment disorder, and anxiety disorder NOS), to include dysthymia, persistent depressive disorder, insomnia, and mood disorder, NOS, is not attributed to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder (other than PTSD, other specified trauma-and-stressor related disorder, adjustment disorder, and anxiety disorder NOS), to include dysthymia, persistent depressive disorder, insomnia, and mood disorder, NOS, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in March 2016, the Board remanded the psychiatric disability service connection issue to the AOJ for additional development. The Veteran received a VA examination. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD, other specified trauma-and-stressor related disorder, adjustment disorder, and anxiety disorder NOS), to include dysthymia, persistent depressive disorder, insomnia, and mood disorder, NOS. The reasons follow.

During the appeal period, the Veteran has been diagnosed with dysthymia, persistent depressive disorder, insomnia, and mood disorder, NOS, and thus there is evidence of a current disability. However, the Veteran's claim fails on the nexus to service. For example, the examiner from the Veteran's May 2016 VA examination did not attribute these psychiatric diagnoses to service.

To the extent that the Veteran has implied that his acquired psychiatric disorder is otherwise related to service, his allegation is outweighed by that of the May 2016 examiner, who did not attribute these psychiatric disorders to service.

Furthermore, the October 2016 rating decision that granted service connection for other specified trauma and stressor related and adjustment disorder specifically held that all symptoms of mental illness were considered and incorporated into the current evaluation of mental illness, namely anxiety disorder. Accordingly, the Veteran's psychiatric symptoms are already contemplated by the Veteran's service connected anxiety disability.

In sum, for the reasons discussed above, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder (other than PTSD, other specified trauma-and-stressor related disorder, adjustment disorder, and anxiety disorder NOS), to include dysthymia, persistent depressive disorder, insomnia, and mood disorder, NOS. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for an acquired psychiatric disorder (other than PTSD, other specified trauma-and-stressor related disorder, adjustment disorder, and anxiety disorder NOS), to include dysthymia, persistent depressive disorder, insomnia, and mood disorder, NOS, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


